OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11 November 2021 has been entered. Claim 1 has been amended; claims 1-20 remain pending; claims 13-20 have been previously withdrawn from consideration; and claims 1-12 are under consideration and have been examined on the merits.
The amendment to claim 1 has overcome the rejection of claims 1-12 under 35 U.S.C. 112(a) previously set forth in the Non-Final Office Action filed 11 August 2021 (hereinafter “Non-Final Office Action”). The aforesaid 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 2018/0141260; “Duncan”) (previously cited) in view of Hayes (US 6,787,245; “Hayes”) (newly cited).
Regarding claims 1-12, Duncan discloses lightweight polyethylene terephthalate (PET) bottles that retain good barrier properties against the permeation of oxygen, carbon dioxide, and/or water vapor, where the bottle is formed from PET blended with polyethylene furandicarboxylate (PEF), resulting in use of less PET [Abstract; 0002]. Polyethylene furandicarboxylate is synonymous to polyethylene furanoate, i.e., a polyalkylene furanoate [0034]. Duncan (generally) discloses the use of PET and PEF in the production of carbonated soft drink (CSD) bottles, and recognizes the need for new compositions that are not 100% pure PET or 100% pure PEF, while having improved barrier performance over pure PET and the capability to be processed by conventional methods [0003]. 
The blend comprises PEF and PET, where PEF ranges from 0.1 to 40 wt.% relative to total weight of blend, but may also be blended in higher amounts such that the PET ranges from 1 to 99 wt.% and the PEF ranges from 1 to 99 wt.% [0008, 0042, 0058, 0070].
Duncan discloses that the PET is packaging grade; may be modified with comonomers; and may include additives [0022]. The PET may be bio-based [0048], and preferably has an intrinsic viscosity (IV) within the range of 0.6 to 1.0 dL/g, with a stated subrange being 0.7 to 0.9 [0049]. The PEF has an IV within the range of 0.25 to 1.25 [0049]. The blend can be dry or melt blended [0039-0041]; can comprise any suitable additive [0050]; and may be injection molded into a preform and then blow molded to form a bottle [0051]. 
Duncan is silent regarding the PET of the blend being a sulfo-modified copolyester. 
Hayes teaches a sulfonated copolyester which is biodegradable; may be blended with other polymeric materials which are biodegradable or non-biodegradable; and which is suitable for forming containers for foods and beverages through blow-, stretch blow-, injection-, injection-blow-, or stretch-blow-molding, among others [col 1, 5-12, 24-39; col 2, 14-47; col 11, 58-61; col 
The sulfonated copolyester is formed from 100 mol% of an acid component and 100 mol% of a glycol component. The acid component comprises 20 to 97.95 mol% aromatic dicarboxylic acid that is, inter alia, terephthalic acid and/or 2,6-napthalene dicarboxylic acid; 2.0 to 79.95 mol% aliphatic dicarboxylic acid; and 0.05 to 0.75 mol% of a sulfonate component that is, inter alia, a metal salt of 5-sulfoisophthalic acid, including the sodium, potassium, or lithium salt thereof. The glycol component comprises 95.0 to 100 mol% ethylene glycol and 0 to 5.0 mol% of a second glycol component which may be diethylene glycol [col 2, 29-43; col 3, 33-63; col 4, 11-15, 19-20, 44-66]. The presence of the sulfo group increases the melt viscosity, of which is useful for forming blown containers; as well as contributes to the biodegradability of the copolyester [col 5, 1-27]. Given that the acid component of the sulfonated copolyester contains up to 97.95 mol% terephthalic acid and up to 100 mol% ethylene glycol, the copolyester encompasses 75 mol% or more of polyethylene terephthalate. 
Duncan and Hayes are both directed toward blown containers formed from PET and/or PET blends, suitable for containing foods and beverages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the blend of Duncan utilizing the sulfonated copolyester (of Hayes) as the PET component of said blend, in order to have increased the biodegradability of the blend and the container/bottle formed therefrom, as taught by Hayes. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the sulfonated copolyester of Hayes as the PET component of the blend of Duncan, as said sulfonated copolyester would have been recognized and/or being a food-grade PET having an IV within the range set forth by Duncan (see MPEP 2144.06(II) and 2144.07), which exhibits increased biodegradability. 
The blend of modified Duncan would have comprised 0.1 to 40 wt.% PEF and 60 to 99.99 wt.% sulfonated copolyester (i.e., sulfo-modified copolyester), said sulfonated copolyester formed from (a) 100 mol% acid component comprising: 20 to 97.95 mol% terephthalic acid and/or 2,6-napthalene dicarboxylic acid; 2.0 to 79.95 mol% aliphatic dicarboxylic acid; and 0.05 to 0.75 mol% of a metal salt of 5-sulfoisophthalic acid, including the sodium, potassium, or lithium salt thereof, and (b) 100 mol% glycol component comprising: 95.0 to 100 mol% ethylene glycol and 0 to 5.0 mol% of a second glycol component which may be diethylene glycol. The sulfonated copolyester would have had an IV ranging at least from 0.65 to 0.9 dL/g (or higher), in particular for bottle applications. The PEF component of the blend (as disclosed by Duncan) would have had an IV of from 0.25 to 1.25 dL/g. 
It is noted that Applicant’s specification (similar to Hayes) recognizes the relation between the IV of the polymers and the molecular weight [pp. 7, 2nd para]. That is, both Hayes and Applicant recognize that intrinsic viscosity is representative of molecular weight of the polymer. As such, it is further noted that the polyalkylene furanoate utilized by Applicant had an intrinsic viscosity of 1.14 dL/g, and was utilized in amounts of 10 and 20 wt.%, respectively, relative to the PET component of the blend, the total being 100 wt.% [Table 1, Examples 3, 6, 8]. The IV range for the PEF of modified Duncan ranges from 0.25 to 1.25 dL/g, of which encompasses the IV of the furanoate utilized by Applicant in the aforecited examples. Further, said PEF is included in the blend of modified Duncan in an amount of from 0.1 to 40 wt.% relative to the sulfonated copolyester, where said range encompasses both amounts of PEF (10 wt.%, 20 wt.%) utilized by Applicant. Furthermore, it is noted that the IV of the sulfonated 
Thus, given that the components of the blend of modified Duncan and Applicant’s disclosed embodiments are utilized within the same weight ranges, and have similar or substantially identical IVs, in the absence of objective evidence to the contrary, it logically flows that the molar (mol%) ranges for each of the claimed components within the blend would have been overlapped or encompassed by those implicitly disclosed by modified Duncan. Simply put, the implicit molar amount ranges of the sulfonated copolyester and PEF components of the blend of modified Duncan, respectively, would have overlapped or encompassed the claimed molar ranges, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)). The sulfonated copolyester of the blend of modified Duncan reads on claims 2 and 4-12. The PEF of said blend reads on claims 1 and 3.

Response to Arguments
Applicant’s arguments, see Remarks filed 11 November 2021, pages 7-12, with respect to the rejection of the claims under 35 U.S.C. 103 over Duncan in view of Hayes (previously set forth in the Non-Final Office Action and maintained herein), have been fully considered but are not found persuasive.
On pages 8 and 9 of the Remarks, Applicant asserts that it would not have been obvious to have utilized the sulfonated copolyester of Hayes in the PEF/PET blend of Duncan (as the 
On page 8 of the Remarks, Applicant asserts that the use of the sulfonated copolyester (of Hayes) in the blend (of Duncan) would not provide the high gas barrier properties required for carbonated soft drink bottles and the like as required by the claims. First, it is noted that none of the claims under consideration recite a gas barrier requirement nor a carbonated soft drink bottle requirement. The claims are simply directed to a polyester composition. Second, it is noted that Hayes explicitly recites that the sulfonated copolyester provides good moisture barrier, oxygen barrier, and carbon dioxide barrier properties; as well as the copolyester being suitable for forming into blown bottles or other containers intended for use with foodstuffs and beverages [col 14, 1-31; col 19, 45-67; col 20, 1-8]. For these reasons, Applicant’s argument is not found persuasive.
On page 9 of the Remarks, Applicant asserts that the modification (of Duncan to utilize the sulfonated copolyester of Hayes as the PET component of the blend) would render the prior art being unsatisfactory for its intended purpose, because the use of the sulfonated copolyester would not provide the properties required for carbonated soft drink bottles and the like. However, Applicant does not identify the aforesaid properties, nor the rationale as to how or why the use of the sulfonated copolyester would not result in the required properties (see MPEP 2145 – arguments of counsel cannot take the place of factually supported objective evidence). Additionally, Hayes explicitly teaches [col 33, 44-60; col 34, 6-18] that the sulfonated copolyesters are useful for forming food and beverage bottles typically formed from PET; can be 
On pages 10 and 11 of the Remarks, Applicant asserts that the Examiner has not provided an adequate rationale/motivation as why one of ordinary skill in the art would have been motivated to have utilized the sulfonated copolyester as the PET component in the PEF/PET blend of Duncan, given that Duncan has already ‘achieved the goal of biodegradability’. Applicant also asserts that the PTAB has consistently held that there is no motivation to combine when the benefit allegedly provided by the combination is already present in the prior art. However, it is unclear to the Examiner based on the disclosure of Duncan as to how the “goal” of “achieving biodegradability” has been solved, as Duncan does not discuss degradation or biodegradation of the blends. Rather, Duncan simply states that at least one of the PEF or PET (in an embodiment) is bio-based [0048, 0031]. Thus, it is the Examiner’s position that the use of the sulfonated copolyester of Hayes as the PET component in the blend of Duncan for the purpose of increasing the biodegradability of the blend constitutes fully-supported and sufficient motivation for the proposed modification.
Additionally, it is noted that Applicant has not addressed the additional/alternative rationale for combination set forth by the Examiner, of which reads (see paragraph 14 herein): “Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the sulfonated copolyester of Hayes as the PET component of the blend of Duncan, as said sulfonated copolyester would have been recognized within the art as a polyester, and specifically PET, suitable for forming blends with biodegradable and non-biodegradable polymers, of which may be blown into bottles requiring barrier properties for food and beverage, and/or being a food-grade PET having an IV within the range set forth by Duncan (see MPEP 2144.06(II) and 2144.07), which exhibits increased biodegradability”. 
For these reasons set forth above, Applicant’s argument is not found persuasive.
On pages 10 and 11 of the Remarks, Applicant asserts that one of ordinary skill in the art would not expect the PEF/sulfonated copolyester PET blend of Duncan (as modified by Hayes) to exhibit a low percent haze. However, first, it is noted that the claims are not directed toward an article (e.g., film, bottle) with which a haze value may be measured (rather, are simply directed to a mixture of polymers); and thus do not limit the composition in terms of a haze value. Second, it is noted that Duncan recites that the blends form carbonated beverage bottles which are clear and transparent [0061]; and Hayes teaches that the sulfonated copolyester can be formed into clear and transparent bottles [col 34, 13-15]. For these reasons, Applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782